Cite as 2014 Ark. 410

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-14-783

                                                    Opinion Delivered October   2, 2014
KAMRAN TYSHUN JACKSON
                  APPELLANT                         MOTION FOR RULE ON CLERK
                                                    AND MOTION TO BE RELIEVED AS
V.                                                  COUNSEL

STATE OF ARKANSAS
                                   APPELLEE
                                                    MOTIONS GRANTED.


                                        PER CURIAM


       Appellant Kamran Tyshun Jackson, by and through his attorney, has filed a motion for

rule on clerk and a motion to be relieved as counsel. Appellant’s attorney, John R. Irwin,

who is a full-time, state-salaried public defender with a full-time, state-funded secretary, stated

in his motion for rule on clerk that our clerk refused to file the untimely record because of

his failure to follow Rule 4 of the Arkansas Rules of Appellate Procedure–Criminal (2014).

       This court clarified its treatment of motions for rule on clerk and motions for belated

appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). There, we said that there

are only two possible reasons for an appeal not being timely perfected: either the party or

attorney filing the appeal is at fault, or, there is “good reason.” Id. at 116, 146 S.W.3d at 891.

We explained as follows:

       Where an appeal is not timely perfected, either the party or attorney filing the appeal
       is at fault, or there is good reason that the appeal was not timely perfected. The party
       or attorney filing the appeal is therefore faced with two options. First, where the party
       or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
                                    Cite as 2014 Ark. 410

       the motion or in the motion itself. There is no advantage in declining to admit fault
       where fault exists. Second, where the party or attorney believes that there is good
       reason the appeal was not perfected, the case for good reason can be made in the
       motion, and this court will decide whether good reason is present.

Id. at 116, 146 S.W.3d at 891 (footnote omitted). While this court no longer requires an

affidavit admitting fault before we will consider the motion, an attorney should candidly admit

fault where he has erred and is responsible for the failure to perfect the appeal. See id. Here,

in accordance with McDonald, Mr. Irwin has candidly admitted fault. Therefore, the motion

for rule on clerk is granted, and a copy of this opinion will be forwarded to the Committee

on Professional Conduct.

       Further, Mr. Irwin has filed a motion to be relieved as counsel. In Rushing v. State,

340 Ark. 84, 8 S.W.3d 489 (2000), we held that full-time, state-salaried public defenders are

ineligible for compensation for their work on appeal. Since Rushing, the General Assembly

passed Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007), which states as

follows:

               A person employed as a full-time public defender who is not provided
       a state-funded secretary may also seek compensation for appellate work from
       the Arkansas Supreme Court or the Court of Appeals.

Because Mr. Irwin is not eligible for compensation on appeal, his motion to be relieved as

counsel is granted. Sanders v. State, 369 Ark. 423, 255 S.W.3d 444 (2007). Attorney Toney

Brasuell is appointed to represent Appellant on appeal. Once the record on appeal has been

lodged, our clerk will set a new briefing schedule for the appeal.

       Motion for rule on clerk and motion to be relieved as counsel are granted.
       John R. Irwin, for appellant.
       No response.


                                               2